DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications are 14/140134 (filed on December 24, 2013), Provisional app no. 61/780743 (filed on March 13, 2013), and Provisional app no. 61/747458 (filed on December 31, 2012).

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the signal processing system” which does not further limit the claimed invention as “the signal processing system” is already set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunnarborg et al. (US PG Pub. No. 2013/0211221 A1) (hereinafter “Sunnarborg”) in view of Crivelli et al. (US PG Pub. No. 2011/0021887 A1) (hereinafter “Crivelli”).
With respect to claim 1, Sunnarborg teaches an intravascular sensing system (abstract “catheter”; par.0025 “measuring the temperature at the catheter tip”), comprising: an intravascular catheter or guide wire configured to be positioned within a blood vessel (par.0029 “the catheter is positioned within a patient”, it is understood that the catheter is positioned within a patient’s blood vessel as is routine in the art), wherein intravascular catheter or guide wire comprises an intravascular sensor configured to generate a sensor signal (par.0025 “measuring the temperature at the catheter tip”, of which it is understood that a temperature signal is generated); and one or more cables (par.0014 “bi-directional cable”) configured to extend between a signal processing system and the intravascular catheter or guide wire such that only the one or more cables communicatively couple the signal processing system and the intravascular catheter or guide wire (par.0014 “communication between the catheter and an electrophysiology recording system via a bi-directional cable”), wherein the one or more cables comprises a connector (communications interface 13 in Fig. 1b; see also par.0025-26), wherein the connector comprises: a connector housing (housing 11 in Fig. 1b; see also par.0025-26); a memory disposed within the connector housing (par.0026 “memory structure”), wherein the memory stores a calibration coefficient for the intravascular sensor (par.0026 “memory structure for storing information about the subject catheter 18... includes calibration data, calibration constants”); and a processor disposed within the connector housing (par.0026 “circuit board 26 includes a microcontroller/microprocessor (not shown)”; see Fig. 2), wherein the processor configured to: receive the sensor signal from the intravascular sensor (understood that microprocessor receives temperature signals generated via optical fiber connection 24 sensor at the distal tip of catheter; see par.0025).
However, Sunnarborg does not explicitly teach read the calibration coefficient from the memory; calibrate the sensor signal based on the calibration coefficient such that the sensor signal is calibrated within the one or more cables during use of the intravascular catheter or guide wire; and output the calibrated sensor signal from the connector to the signal processing system.
	Crivelli teaches read the calibration coefficient from the memory; calibrate the sensor signal based on the calibration coefficient such that the sensor signal is calibrated within the one or more cables during use of the intravascular catheter or guide wire; and output the calibrated sensor signal from the connector to the signal processing system (par.0028, 0030-31, 0036).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Sunnarborg such that the implantable sensor of the catheter is calibrated based on calibration data/coefficients in order to establish a corrective relationship between the signal output of a measuring device, such as a sensor, and the value of a physical standard having known and accepted response characteristics relating to, for example pressure, flow of a fluid, or temperature, as evidence by Crivelli (see par.0028). Examiner also cites additional references, not relied upon below, that set forth utilizing calibration coefficients in intravascular sensing devices.
	With respect to claim 2, Sunnarborg does not explicitly teach an analog read only memory. However, such a modification would be obvious to PHOSITA as a simple substitution as analog read only memories are widely known in the art.
	With respect to claim 3, Sunnarbog does not explicitly teach the memory comprises resistors. However, such a modification would be obvious to PHOSITA as a simple substitution as memories comprising resistors are widely known in the art.
	With respect to claim 4, Crivelli teaches the processor is configured to translate the calibration coefficient to a digital format for delivery to the signal processing system (par.0055 “analog to digital conditioning circuitry”). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Sunnarborg to incorporate digital conditioning in order to help modify the output signals from sensor 32 to a form that can be handled and transmitted more efficiently and more reliably, as evidence by Crivelli (see par.0055).
	With respect to claim 5, Crivelli teaches the processor comprises at least one of an analog to digital converter or a multiplexer (par.0055 “analog to digital conditioning circuitry”). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Sunnarborg to incorporate digital conditioning in order to help modify the output signals from sensor 32 to a form that can be handled and transmitted more efficiently and more reliably, as evidence by Crivelli (see par.0055).
	With respect to claim 6, Sunnarborg teaches an I2C interface (par.0014).
	With respect to claim 7, Sunnarborg teaches the intravascular sensor comprises at least one of an electrical, electronic, piezoelectric, mechanical, electromechanical, optical, or electro-optical sensor (par.0025 “Optical fiber connection 24 is used for measuring the temperature at the catheter tip”).
	With respect to claim 8, Sunnarborg teaches the intravascular sensor comprises at least one of a pressure sensor, a temperature sensor, a flow sensor, an imaging element, an ultrasound transducer, a reflector, a mirror, a prism, an ablation element, or an RF electrode (par.0025 “Optical fiber connection 24 is used for measuring the temperature at the catheter tip”).
	With respect to claim 9, Crivelli teaches the calibration coefficient comprises at least one of a pressure sensitivity, a zero-pressure offset, or a temperature compensation coefficient (par.0028). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Sunnarborg such that the implantable sensor of the catheter is calibrated based on calibration data/coefficients in order to establish a corrective relationship between the signal output of a measuring device, such as a sensor, and the value of a physical standard having known and accepted response characteristics relating to, for example pressure, flow of a fluid, or temperature, as evidence by Crivelli (see par.0028). Examiner also cites additional references, not relied upon below, that set forth utilizing different types of calibration coefficients in intravascular sensing devices.
With respect to claim 10, Sunnarborg teaches the signal processing system is configured to receive a plurality of stored calibration information, and to identify the calibration coefficient for the intravascular sensor based on a unique identifier associated with the intravascular sensor (par.0012 “retrieving information about the catheter, including, but not limited to, catheter type, serial number, expiration date, lot number, and physical characteristics”). Although Sunnarborg does not explicitly teach a calibration database, it would have been obvious for PHOSITA at the time of invention to retrieve calibration information from a database as retrieving data from servers and databases is routine in the art.
	With respect to claim 11, Sunnarborg teaches the memory stores the unique identifier comprising at least one of a serial number or a model number (par.0012 “retrieving information about the catheter, including, but not limited to, catheter type, serial number, expiration date, lot number, and physical characteristics”).
	With respect to claim 13, Sunnarborg teaches the one or more cables comprises a first cable and a second cable, wherein the connector connects the first cable and the second cable (par.0031; see Figs. 1-3).
	With respect to claim 14, Sunnarborg teaches the signal processing system (par.0014).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunnarborg and Crivelli, as applied to claim 1 above, in further view of Brockway et al. (US PG Pub. No. 2002/0120200 A1) (hereinafter “Brockway”).
With respect to claim 12, Sunnarborg and Crivelli teaches an intravascular sensing system as established above.
However, Sunnarborg and Crivelli does not teach the limitations recited in claim 12.
Brockway teaches the processor comprises programmable current sources to implement a temperature compensation calibration (par.0128 “electronics module 33 may also provide for temperature compensation of the pressure transducer 31 and provide a calibrated pressure signal that is identical for each catheter”).
Therefore, it would have been obvious for PHOSITA at the time of invention to modify Sunnarborg and Crivelli to incorporate temperature compensation calibration in order to provide a calibrated pressure signal that is identical for each catheter, allowing for complete interchangeability of the RSA 30 among TUs 40, as evidence by Brockway (see par.0128).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10456051. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be obvious variants of one another.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2012/0089358 A1, see par.0027-28, 0035
US PG Pub. No. 2011/0307207 A1, see par.0019-20, 0030
US PG Pub. No. 2011/0153252 A1, see par.0018, 0027
US PG Pub. No. 2011/0153253 A1, see par.0016-17, 0024
US PG Pub. No. 2010/0063478 A1, see par.0065

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791